Concurring Opinion

¶100 The concurring opinion wishes to affirm the trial court’s granting of summary judgment on the statute of repose. Such a ruling might be correct. Nevertheless, Glen *102Engelhard did not assert this defense on appeal and Peggy Montgomery has not been granted an opportunity to address this defense. This court does not review issues not argued, briefed, or supported with citation to authority. RAP 10.3; Valente v. Bailey, 74 Wn.2d 857, 858, 447 P.2d 589 (1968); Avellaneda v. State, 167 Wn. App. 474, 485 n.5, 273 P.3d 477 (2012). This court should not raise new issues without first giving the parties the chance to brief them. RAP 12.1(b). We have not afforded the parties the opportunity to brief the statute of repose.
¶101 The concurring opinion reads: “As correctly acknowledged by the dissent, for Mr. Engelhard to be a builder-vendor, he must come within the definition of being a registered contractor.” Concurrence at 74. This dissenting opinion does not acknowledge that Engelhard must be a registered contractor to be a builder-vendor. To the contrary, this dissenting opinion disowns the implied ruling of the lead opinion that a builder must be a registered contractor for his home to be subject to an implied warranty of habitability.
CONCLUSION
¶102 The trial court improvidently granted Glen Engelhard summary judgment, dismissing Peggy Montgomery’s claim under the implied warranty of habitability. I would remand the case to the superior court for further proceedings.
Review denied at 184 Wn.2d 1025 (2015).